COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Guadalupe Henry Zambrano v. The State of Texas

Appellate case number:       01-16-00352-CR

Trial court case number:     1461905

Trial court:                 232nd District Court of Harris County

       On January 9, 2017, appellant’s court-appointed counsel filed a brief concluding
that the appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396,
1400 (1967). Counsel, however, did not file the required motion to withdraw. See In re
Schulman, 252 S.W.3d 403, 411–12 (Tex. Crim. App. 2008). On January 26, 2017, April
13, 2017, and May 2, 2017, we notified counsel, J. Sidney Crowley, of the failure to file a
motion to withdraw and directed him to file a motion. In the May 2, 2017 order, we also
notified counsel that, if did not file the requested motion by May 12, 2017, the Court
might be required to strike the Anders brief, abate the appeal, and remand the case to the
trial court for further proceedings. Counsel has not filed a motion to withdraw or
otherwise responded.
       Accordingly, we strike the Anders brief filed on January 9, 2017, abate the appeal,
and remand the case for the trial court to immediately conduct a hearing at which a
representative of the Harris County District Attorney’s Office and appellant’s appointed
counsel, J. Sidney Crowley, shall be present. Appellant shall also be present for the
hearing in person or, if appellant is incarcerated, at the trial court’s discretion, appellant
may participate in the hearing by closed-circuit video teleconferencing.1



1      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On appellant’s request, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.
       The trial court is directed to:
       (1)    determine whether appellant wishes to prosecute the appeal;
       (2)    if yes, determine why counsel has failed to file a motion to withdraw and
              whether good cause exists to relieve J. Sidney Crowley of his duties as
              appellant’s counsel;
       (3)    if good cause exists, enter a written order relieving J. Sidney Crowley of his
              duties as appellant’s counsel and appoint substitute appellate counsel at no
              cost to appellant;
       (4)    if good cause does not exist, set a date by which counsel must file a motion
              to withdraw in this Court;
       (5)    make any other findings and recommendations the trial court deems
              appropriate; and
       (6)    enter written findings of fact, conclusions of law, and recommendations as
              to these issues.
        The trial court shall have a court reporter record the hearing and file the reporter’s
record with this Court within 30 days of the date of this order. The trial court clerk is
directed to file a supplemental clerk’s record containing the trial court’s findings and
recommendations with this Court within 30 days of the date of this order. If the hearing is
conducted by video teleconference, a certified video recording of the hearing shall also be
filed in this Court within 30 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The court coordinator of the trial court shall set a hearing date and notify
the parties and the Clerk of this Court of such date.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually       Acting for the Court

Date: June 1, 2017